 



Exhibit 10.1
THOMAS H. LOWDER
NONCOMPETITION AGREEMENT
          THIS NONCOMPETITION AGREEMENT (this “Agreement”) is entered into as of
May 4, 2007 by and among Colonial Realty Limited Partnership, a Delaware limited
partnership (the “Operating Partnership”), Colonial Properties Trust, an Alabama
real estate investment trust and the general partner of the Operating
Partnership (the “Trust”; the Operating Partnership and the Trust are sometimes
hereinafter referred to collectively as the “Companies”), and Thomas H. Lowder
(“Mr. Lowder”).
          WHEREAS, Mr. Lowder entered into that certain Employment Agreement
dated as of September 29, 1993, with the Trust, the Operating Partnership and
certain other entities named therein (the Trust, together with the Operating
Partnership and its other direct and indirect subsidiaries, and its or their
successors, is referred to herein as the “Company”) pursuant to which, among
other things, the Companies agreed to employ Mr. Lowder, and Mr. Lowder agreed
to be employed by the Companies, in accordance with the terms thereof, including
the title, duties and compensation set forth therein (the “Employment
Agreement”);
          WHEREAS, on April 26, 2006, in connection with certain management
changes approved by the Board of Trustees of the Trust, including certain
changes in the title, duties and compensation of Mr. Lowder, the Company and
Mr. Lowder mutually agreed (i) to certain modifications to the Employment
Agreement to reflect the changes in title, duties and compensation approved by
the Board of Trustees of the Trust on April 26, 2006, and (ii) to terminate the
Employment Agreement, as so modified, effective upon the Trust and Mr. Lowder
entering into a non-competition agreement; and
          WHEREAS, the Trust and Mr. Lowder agreed, at the time and in
consideration of the changes in the title, duties and compensation of Mr. Lowder
described above, that Mr. Lowder would enter into this agreement not to engage
in competition with the Company and to refrain from taking certain other actions
pursuant to the terms and conditions hereof in an effort to protect the
Company’s legitimate business interests and goodwill and for other business
purposes.
          NOW, THEREFORE, in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which hereby are
acknowledged, the parties hereto agree as follows:
     1. Term. Mr. Lowder agrees with the Company that during the period in which
Mr. Lowder serves as Chairman of the Board of the Trust (or otherwise as an
employee of the Company), and for two years thereafter (the “Restricted
Period”), Mr. Lowder shall not engage in any way, directly or indirectly, in the
acquisition, operation, development, management, leasing or disposition of any
real property or any improvements thereon, other than in his capacity as a
director, trustee, officer or equity owner of the Company, except with the
express written consent of the Company, which consent shall be considered upon
the request of Mr. Lowder if the Mr. Lowder’s engagement in the proposed
activity would present no adverse impact on the operations or plans of the
Company; provided, however, that this Section 1 shall not apply to:

  i.   Mr. Lowder’s activities with respect to any property listed in Appendix A
attached hereto to the extent that such activities are similar to or consistent
with those currently conducted by Mr. Lowder on behalf of such property, or are
reasonably necessary to avoid a breach by Mr. Lowder of his fiduciary duty to
the owner or other owners of such property or to restore, rebuild or maintain
the value of such property.     ii.   Mr. Lowder’s residence or any other
property intended for personal use.     iii.   Mr. Lowder’s activities with
respect to any property owned, developed, constructed, operated, managed or
leased, now or in the future, by The Colonial Company, or any of its
subsidiaries, other than as provided in paragraph 2 of this Agreement. The
parties recognize that Mr. Lowder has been a substantial owner and director of
The Colonial Company and certain of its subsidiaries, since before the formation
of the Companies, that Mr. Lowder will continue to perform those roles in the
future, and that The Colonial Company and its subsidiaries may be or become
involved in the ownership, development, construction, operation, management or
leasing of real properties in competition with the Companies. This Agreement
shall not prohibit any activities of The Colonial Company or any of its
subsidiaries. Nor shall this Agreement prohibit the activities of Mr. Lowder in
his capacity as an owner, director, officer or employee of The Colonial Company
and its subsidiaries, other than as provided in paragraph 2 of this Agreement.

37



--------------------------------------------------------------------------------



 



  iv.   The acquisition, operation, development, construction, management,
leasing or disposition of real property by any entity in which Mr. Lowder owns
or acquires an equity interest (including an interest as a general partner) as a
passive investor having no managerial or similar role with respect to such
property.     v.   Mr. Lowder’s acquisition of any property or any interest in
property by gift or inheritance.     vi.   The direct or indirect ownership by
Mr. Lowder of up to five percent of the outstanding equity interests of any
public company.     vii.   During the two-year “tail” period included in the
Restricted Period (the “Tail Period”), the restrictions set forth in this
Section 1 shall apply only within those Metropolitan Statistical Areas (“MSA’s”)
within certain “States” (defined hereafter) which are ranked in the top quartile
of MSA’s nationally by population and in which the Company also owns or leases
at least ten (10) Properties as of the date of Mr. Lowder’s termination of
employment with the Company (the “Restricted Areas”) and then only to those real
estate market sectors in which the Company owns or leases within the MSA at
least ten (10) Properties as of the date of Mr. Lowder’s termination of
employment with the Company. An “MSA” shall be an area defined as a Metropolitan
Statistical Area by the Office of Management and Budget of the United States in
its promulgations issued and published in the Federal Register and in effect at
the relevant point in time. A “Property” shall mean any parcel or group of
related parcels of real estate (whether or not contiguous) that is recognized by
the Company in its reports to its shareholders as being an individual and
functionally discrete property owned or managed by the Company. A “sector” shall
mean a category of commercial real estate identified by the Company in SEC
reports as a category in which the Company owns, operates, develops, leases or
manages property, including but not limited to the retail, multifamily, office,
and industrial sectors. For purposes of this Agreement, any Property that
includes parcels within more than one sector shall be deemed to be a Property
within each such sector. The “States” shall include Alabama, Arizona, Florida,
Georgia, Maryland, Mississippi, Nevada, New Mexico, North Carolina, South
Carolina, Tennessee, Texas and Virginia, and any other state containing an MSA
in which the Company owned or leased at least 10 properties as of the date of
Mr. Lowder’s termination of employment with the Company.

     2. Nonsolicitation. During the Restricted Period, Mr. Lowder

  i.   shall not directly induce or attempt to induce any employee or
independent contractor of the Company to leave the employ of the Company or
cease rendering services to the Company, and     ii.   shall not directly
solicit any tenant of any property in which the Company has at least a fifty
percent (50%) equity interest, directly or indirectly, to lease or purchase real
property located in the Restricted Areas from any person or entity other than
the Company nor directly engage any other person or entity to provide
construction management, property management or leasing services to such tenant
in the Restricted Areas.     iii.   The prohibitions on Mr. Lowder’s “direct”
inducement, solicitation or engagement in this paragraph 2 shall not apply to
any actions by or on behalf of The Colonial Company, or any of its subsidiaries,
unless Mr. Lowder personally participates in the particular inducement,
solicitation or engagement.

     3. Compensation. As consideration for Mr. Lowder’s compliance with the
terms and conditions contained in Sections 1 and 2 hereof during the Tail
Period, the Company shall pay to Mr. Lowder during the Tail Period an amount
equal to two (2) times Mr. Lowder’s aggregate annual salary (at the time
Mr. Lowder ceases to serve as Chairman of the Board of the Trust (or otherwise
as an employee of the Company)), payable in substantially equal monthly
installments over the entire term of the Tail Period in accordance with the
Company’s general policies and procedures for payment of salaries to its
executive personnel, subject to withholding for applicable federal, state, and
local taxes.
     4. Reasonable and Necessary Restrictions. Mr. Lowder acknowledges that the
restrictions, prohibitions and other provisions of this Agreement, including the
Restricted Area and Restricted Period, are reasonable, fair and equitable in
scope, terms and duration, are necessary to protect the legitimate business
interests of the Company, and are a material inducement to the Company to enter
into this Agreement.
     5. Specific Performance. Mr. Lowder acknowledges that the Company likely
will have no adequate remedy at law if Mr. Lowder shall fail to perform any of
his obligations hereunder, and Mr. Lowder therefore confirms that the right of
the Company to specific performance of the terms of this Agreement is essential
to protect the rights and interests of the Company. Accordingly, in addition to
any other remedies that the Company may have at law or in equity (which shall
not include any right to punitive damages), the Company shall have the right to
have all obligations, agreements and other provisions of this Agreement
specifically performed by Mr. Lowder, and the Company shall have the right to
obtain

38



--------------------------------------------------------------------------------



 



preliminary and permanent injunctive relief to secure specific performance and
to prevent a breach or contemplated breach of this Agreement by Mr. Lowder.
     6. Termination of the Employment Agreement. The Company and Mr. Lowder
mutually agree that the Employment Agreement, as modified, is hereby terminated
effective as of the date first set forth above, and that such Employment
Agreement is no longer in force nor in effect.
     7. Miscellaneous Provisions.
          (a) Termination of this Agreement. Mr. Lowder shall be entitled to
terminate this Agreement unilaterally by notice to the Company, whereupon it
shall be of no further force and effect, on or after any date on which (i) there
is a change in the composition of the Board of Trustees of the Trust during any
two year period such that “Continuing Trustees” cease to constitute a majority
of the Board of Trustees or (ii) any person (or group of associated persons
acting in concert), without the advance written consent of the Companies,
acquires, directly or indirectly, more than twenty percent (20%) of the voting
shares of the Trust. For purposes of this Section 7(a), “Continuing Trustees”
means those members of the Board of Trustees of the Trust who either were
trustees at the beginning of such two year period, or were elected by, or upon
the nomination or recommendation of, a majority of the then existing Board of
Trustees.
          (b) Assignment; Binding Effect. The Companies may assign this
Agreement to any successor or purchaser of the Companies. Mr. Lowder may not
assign this Agreement or any right or interest therein, whether by operation of
law or otherwise, without the prior written consent of the Companies. Subject to
the foregoing provisions restricting assignment, all covenants and agreements in
this Agreement by or on behalf of any of the parties hereto shall bind and inure
to the benefit of the respective successors, assigns, heirs, and personal
representatives.
          (c) Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto with respect to the matters set forth herein and
supersedes and renders of no force and effect all prior oral or written
agreements, commitments and understandings among the parties with respect to the
matters set forth herein. This Section 7(c) shall not be used to limit or
restrict the rights or remedies, whether express or implied, of any
noncompetition or nonsolicitation policies of the Company applicable to
Mr. Lowder.
          (d) Amendment. Except as otherwise expressly provided in this
Agreement, no amendment, modification or discharge of this Agreement shall be
valid or binding unless set forth in writing and duly executed by each of the
parties hereto.
          (e) Waivers. No waiver by a party hereto shall be effective unless
made in a written instrument duly executed by the party against whom such waiver
is sought to be enforced, and only to the extent set forth in such instrument.
Neither the waiver by either of the parties hereto of a breach or a default
under any of the provisions of this Agreement, nor the failure of either of the
parties, on one or more occasions, to enforce any of the provisions of this
Agreement or to exercise any right or privilege hereunder shall thereafter be
construed as a waiver of any subsequent breach or default of a similar nature,
or as a waiver of any such provisions, rights or privileges hereunder.
          (f) Severability. If fulfillment of any provision of this Agreement,
at the time such fulfillment shall be due, shall transcend the limit of validity
prescribed by law, then the obligation to be fulfilled shall be reduced to the
limit of such validity; and if any clause or provision contained in this
Agreement operates or would operate to invalidate this Agreement, in whole or in
part, then such clause or provision only shall be held ineffective, as though
not herein contained, and the remainder of this Agreement shall remain operative
and in full force and effect. Notwithstanding the foregoing, in the event that
the restrictions against engaging in competitive activity contained in this
Agreement shall be determined by any court of competent jurisdiction to be
unenforceable by reason of their extending for too great a period of time or
over too great a geographical area or by reason of their being too extensive or
unreasonable in any other respect, the Agreement shall be interpreted to extend
only over the maximum period of time for which it may be enforceable and over
the maximum geographical area as to which it may be enforceable and to the
maximum extent in all other respects as to which it may be enforceable, all as
determined by such court in such action and the court may limit the application
of any other provision or covenant, or modify any such term, provision or
covenant and proceed to enforce this Agreement as so limited or modified. To the
extent necessary, the parties shall revise the Agreement and enter into an
appropriate amendment to the extent necessary to implement any of the foregoing.
          (g) Governing Law; Jurisdiction. This Agreement, the rights and
obligations of the parties hereto, and any claims or disputes relating thereto,
shall be governed by and construed in accordance with the laws of the State of
Alabama, but not including the choice-of-law rules thereof.

39



--------------------------------------------------------------------------------



 



          (h) Headings. Section and subsection headings contained in this
Agreement are inserted for convenience of reference only, shall not be deemed to
be a part of this Agreement for any purpose, and shall not in any way define or
affect the meaning, construction or scope of any of the provisions hereof.
          (i) Mr. Lowder’s Acknowledgement. Mr. Lowder acknowledges (i) that he
has had the opportunity to consult with independent counsel of his own choice
concerning this Agreement, and (ii) that he has read and understands this
Agreement, is fully aware of its legal effect, and has entered into it freely
based on his own judgment.
          (j) Notices. All notices, requests, demands, and other communications
hereunder shall be in writing and shall be deemed to have been delivered
(i) when physically received by personal delivery (which shall include the
confirmed receipt of a telecopied facsimile transmission), or (ii) three
business days after being deposited in the United States certified or registered
mail, return receipt requested, postage prepaid or (iii) one business day after
being deposited with a nationally known commercial courier service providing
next day delivery service (such as Federal Express), to the following addresses:

  (i)   if to Mr. Lowder, to the current address set forth in the records of the
Company, or, if different, to the most recent address provided in writing, from
time to time, by Mr. Lowder;         With a copy (which shall not constitute
notice) to:
Sirote & Permutt, P.C.
2311 Highland Avenue South, Ste 500
Birmingham, Alabama 35205
Attn: David M. Wooldridge
Telephone (205) 930-5219     (ii)   if to the Companies         c/o Colonial
Properties Trust
2101 Sixth Avenue North
Suite 750
Birmingham, Alabama 35202
Attn: Chief Executive Officer
Telephone (205) 250-8700         With a copy (which shall not constitute notice)
to:         Hogan & Hartson LLP
555 13th Street, NW
Washington, DC 20004
Attn: Alan Dye, Esq.
Telephone (202) 637-5737

          (k) Execution in Counterparts. To facilitate execution, this Agreement
may be executed in as many counterparts as may be required. It shall not be
necessary that the signature of or on behalf of each party appears on each
counterpart, but it shall be sufficient that the signature of or on behalf of
each party appears on one or more of the counterparts. All counterparts shall
collectively constitute a single agreement.
[Signatures appear on next page]

40



--------------------------------------------------------------------------------



 





    IN WITNESS WHEREOF, each of the undersigned has executed and delivered this
Agreement, or caused this Agreement to be duly executed on its behalf, as of the
date first set forth above.

                  /s/ Thomas H. Lowder                   Thomas H. Lowder    
 
                THE COMPANIES:    
 
                COLONIAL PROPERTIES TRUST    
 
           
 
  By:   /s/ John P. Rigrish    
 
  Name:  
 
John P. Rigrish    
 
  Title:   Chief Administrative Officer    
 
                COLONIAL REALTY LIMITED PARTNERSHIP    
 
           
 
  By:   COLONIAL PROPERTIES TRUST,    
 
      its General Partner    
 
           
 
  By:   /s/ John P. Rigrish    
 
  Name:  
 
John P. Rigrish    
 
  Title:   Chief Administrative Officer    

41



--------------------------------------------------------------------------------



 



Appendix A
Properties to which paragraph 1(i) applies:

  •   Eastdale Mall     •   Holman Ranch, Monterey, California

42